COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 TWO WORLDS-APOLLO RESIDENTS                      §
 ASSOCIATION,                                                      No. 08-09-00026-CV
                                                  §
                   Appellant,                                        Appeal from the
                                                  §
 v.                                                             County Court at Law No. 1
                                                  §
 JEANETTE A. OSHITOYE,                                           of Dallas County, Texas
                                                  §
                   Appellee.                                        (TC#08-03047-A)
                                                  §


                                  MEMORANDUM OPINION

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant fails to file a brief within the time proscribed and provides no reasonable explanation for

such failure. TEX .R.APP.P. 38.8.(a)(1). By letter dated May 21, 2009, the clerk of this Court

informed Appellant of the Court’s intent to dismiss this appeal for want of prosecution due to

Appellant’s failure to file a brief or request an extension of time to do so. The Court advised

Appellant that the appeal would be dismissed without further notice unless Appellant responded

within ten days and provided a reason why the appeal should be continued. See TEX .R.APP .P. 38.8.

Appellant has not responded to the clerk’s notice. Therefore, pursuant to TEX . R. APP . P. 38.8(a)(1),

we dismiss the appeal for want of prosecution.



                                               GUADALUPE RIVERA, Justice
June 17, 2009

Before Chew, C.J., McClure, and Rivera, JJ.